NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3911-17T4

SHAHAN ISLAM,

          Plaintiff-Appellant,

v.

MELODY DAVIS,

     Defendant-Respondent.
_____________________________

                    Submitted September 10, 2019 – Decided September 17, 2019

                    Before Judges Yannotti, Currier and Firko.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Somerset County,
                    Docket No. FM-18-0284-00.

                    Skoloff & Wolfe, PC, attorneys for appellant (Thomas
                    Joseph DeCataldo, Jr. and Jeb-Michael Anthony
                    Harmon, on the briefs).

                    Laurie Ann Bernstein, attorney for respondent.

PER CURIAM
      The parties have advised the court this matter has been amicably resolved

and have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.




                                                                       A-3911-17T4
                                      2